DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, in view of Applicant’s amendments, filed 1/18/2022, with respect to the 112(b) rejection(s) of claims 3 & 11 have been fully considered and are persuasive.  The 112(b) rejection(s) of claims 3 & 11 have been withdrawn. 
Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

Request under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner requests, in response to this requirement under 37 C.F.R. 1.105 (2)(i), that Applicant submit with the response to this Office Action:
I. The melting temperature(s) of all the reinforcement materials listed in [0047] of the specification as filed (published). 
II. The melting temperature(s) of all the abrasive materials listed in [0054-0057] of the specification as filed (published). 

 The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims recite, or depend from claims that recite, “i) a reinforcement material and ii) an abrasive material formed from a diamond-based composition that is infiltrated through one region of the reinforcement material… wherein the abrasive material has a first melting temperature lower than a second melting temperature of the reinforcement material.”
 The specification does not disclose how the diamond-based composition (abrasive material) is infiltrated through the reinforcement material when the abrasive material has a melting temperature lower than the melting temperature of the reinforcement material. 
Whether one of ordinary skill in the art could devise a way to accomplish the function or make/use the invention is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed or a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. "The written description requirement is not necessarily met ipsis verbis in the specification. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed." See MPEP 2163.02 & MPEP 2163.03.
Claims 1-3, 6-11, 14-18, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-3, 6-11, 14-18, 21-24 include, or depend from claims that include, the limitation(s): “… i) a reinforcement material and ii) an abrasive material formed from a diamond-based composition that is infiltrated through one region of the reinforcement material… wherein the abrasive material has a first melting temperature lower than a second melting temperature of the reinforcement material.”
This is held to not be enabling of the claimed limitations because Applicant provides no description or hint at how a diamond-based composition is infiltrated through the reinforcement material, but rather only states that it is possible, and then lists essentially every metal, metal alloy, and/or material common in the construction of downhole tools including multiple listing multiple materials as belonging to both the reinforcement material group and abrasive material group. This list of materials is also explicitly open ended with "that include, but are not limited to" so as to nebulously include every conceivable material possible.

The specification as filed (published) [0034] describes diamond-based composition as an example of a high melting point material. 
The specification as filed (published) [0046-0047] describes diamonds and diamond-based compositions as reinforcement material / reinforcing particles. 
The specification as filed (published) [0056-0057] describes diamonds and diamond-based compositions as abrasive material. 
The specification as filed does not describe how to determine whether the diamond and/or diamond-based composition is considered a reinforcement material or an abrasive material. The specification as filed does not describe how to distinguish between abrasive material comprising diamond-based compositions and reinforcement material comprising diamond-based compositions in embodiments where the abrasive material and reinforcement material both contain diamond-based compositions. 
The specification as filed does not describe how to infiltrate an abrasive material comprising diamond into the reinforcement material. The specification as filed (published) [0057] describes abrasive materials including diamond, a diamond-based powder mix, and/or a diamond-based paste, but does not describe how these materials are infiltrated into the reinforcement material, where the reinforcement material has a higher melting temperature. 

Additionally, when melted, the cubic crystal structure (diamond) no longer exists, as what remains is liquid carbon. The examiner notes that carbon appears to have a higher melting point than any of the materials listed in the specification and notes that without a pressure of at least approximately 10,000,000 Pa, diamond would not melt but would undergo sublimation when heated.
The examiner notes the specification as filed (published) [0050] describes abrasive material similar to hardfacing and providing benefits found in “traditional fixed cutter bits (e.g., impreg bit, polycrystalline diamond compact (PDC) bit, natural diamond bit, etc.).” The traditional bits described in the specification as filed do not use diamond as the infiltrant but as the matrix/reinforcement material that is infiltrated by a molten material. See Sung (US 6193770). 
See Lockwood (US 20090283335) [0009, 0013] “The abrasive layer typically contains diamonds and/or other super-hard materials distributed within a suitable supporting material… Impregnated bits are typically made from a solid body of matrix material formed by any one of a number of powder metallurgy processes known in the art. During the powder metallurgy process, abrasive particles and a matrix powder are infiltrated with a molten binder material.”
As Applicant has not enabled the reader to make and use the claimed invention without extensive experimentation to find a diamond composition with a melting point lower than the reinforcement material the specification clearly fails the "undue 

Claim Rejections - Prior Art
The Examiner notes that no art rejection has been made for claims 1-3, 6-11, 14-18, 21-24 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112(a) rejection has been resolved by the Applicant. 

The closest prior art references are as follows:
Moeny (US 20190040685) teaches a pulsed-power drill bit, comprising: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; and 
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including first composite material (Moeny [0044, 0054, 0061]) including i) a reinforcement material (Moeny [0044, 0054, 0061]) and ii) an abrasive material (Moeny [0044, 0054, 0061]) infiltrated through one region of the reinforcement material at a perimeter (Moeny [0044, 0054, 0061]) of the ground ring, 
the second portion including a second composite material (Moeny [0044, 0054, 0061]) including the reinforcement material and a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, the second composite material having a different composition (Moeny [0044, 0054, 0061]) than the first composite material, 
wherein the abrasive material has a first melting temperature (Moeny [0044, 0054, 0061]) lower than a second melting temperature (Moeny [0044, 0054, 0061]) of the reinforcement material.

Moeny (US 20190040685) teaches a pulsed-power drill bit, comprising: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; and 
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
(Moeny [0044, 0054, 0061]) including i) a reinforcement material (Moeny [0044, 0054, 0061]) and ii) an abrasive material (Moeny [0044, 0054, 0061]) formed from a diamond-based composition that is infiltrated through one region of the reinforcement material at a perimeter (Moeny [0044, 0054, 0061]) of the ground ring, 
the second portion including a second composite material (Moeny [0044, 0054, 0061]) including the reinforcement material and a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, the second composite material having a different composition (Moeny [0044, 0054, 0061]) than the first composite material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/David Carroll/           Primary Examiner, Art Unit 3674